Citation Nr: 1202598	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for vertigo, dizziness, and loss of balance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's application to reopen the previously denied service connection claim for vertigo, dizziness, and loss of balance, among other claims.  

Although the Veteran initially requested a hearing at the RO before a Decision Review Officer (DRO), he canceled this hearing request in an August 2007 statement.  Thereafter, the Veteran testified before the undersigned Veterans Law Judge via a videoconference from the RO in June 2009 in connection with this appeal.  A transcript of that hearing is associated with the claims file.  

In September 2009, the Board reopened this claim, as well as a previously denied claim for chronic headaches based on the same in-service injury.  The Board remanded both of these claims to the agency of original jurisdiction (AOJ) for further development.  The case returned to the Board in April 2010.  At that time, the Board granted service connection for chronic headaches.  However, the remaining claim was again remanded for further development, and due to failure to comply with the prior remand directives, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  The case now returns to the Board for further review.  

As discussed below, the Board finds that the remand directives have now been substantially completed and, therefore, a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

The weight of the evidence does not demonstrate that the Veteran's current vertigo, dizziness, and/or loss of balance were incurred or aggravated as a result of any incident, injury, or disease during service, to include the documented fall and head trauma in 1958; or that the current condition was proximately caused or aggravated by the service-connected chronic headaches.


CONCLUSION OF LAW

The criteria for service connection for vertigo, dizziness, and loss of balance have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran received adequate notice in May 2006, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. 

Concerning the duty to assist, the service treatment records and all identified, available VA and private treatment records have been obtained and considered.  During the June 2009 hearing, the Veteran reported VA and private treatment starting shortly after service, but he could not remember when or by which providers.  In compliance with the April 2010 remand, the Veteran was again requested to identify any outstanding VA or private treatment and to provide the necessary authorization to provide any such records in an April 2010 letter.  In response, he stated that all treatment had been at the San Juan VA since approximately 1968 and identified no further providers.  

Nevertheless, the Veteran had previously submitted private medical opinions from Dr. J.R.C. and Dr. R.A.C. dated in 2002, as well as treatment records from Dr. J.A.G. dated from 1991 to 1997, and a treatment letter from Dr. C.M.P. dated in 2002.  To the extent that any further non-VA records may remain outstanding, the Veteran has not authorized VA to obtain them, despite being requested to do so on several occasions.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, VA treatment records have been obtained dated in 1996, and for the period from December 1999 through March 2010.  The currently available evidence is sufficient to determine the nature of the Veteran's claimed disability, as discussed below.  The Veteran has not claimed that his condition has changed since that time, or that any outstanding possibly records would contain any additional information as to the etiology of his disorder.  As such, VA has made reasonable efforts to obtain medical records in support of the claim, especially in light of the Veteran's failure to fully cooperate with the development process.  

In compliance with the most recent remand, the AOJ requested copies of any records associated with the Veteran's disability benefits from the Social Security Administration (SSA).  However, the SSA responded in September 2009 that such records had been destroyed and, therefore, further efforts to obtain such records would be futile.  The Veteran has also been informed of the unavailability of these records, and allowed a reasonable opportunity to provide them. 

In addition to treatment records, the Veteran has been afforded several VA examinations in connection with his appeal, including three examinations in September 2002 (audiological, neurological, and ear disease); and three examinations from November to December 2009 (neurological, ear disease, and audiological).  As directed in the most recent remand, an addendum report was requested from the November 2009 VA ear disease examiner concerning whether any current vertigo, dizziness, or loss of balance is related to the in-service injury, with consideration of lay statements and the prior opinions of record.  

Although this examiner provided an addendum report in October 2010, he again did not address the question of service incurrence, as opposed to whether the current disorder is ear related.  However, the Board forwarded the entire claims file to a neurologist with the Veterans' Health Administration (VHA) in July 2011 for an opinion as to the nature and etiology of the Veteran's claimed disability.  In particular, the examiner was requested to offer an opinion as to whether the Veteran has true vertigo or Meniere's syndrome, whether the claimed disorder was incurred or aggravated as a result of any incident during service (specifically to include the documented fall and head trauma in July 1958), and whether the claimed disorder was caused or aggravated by the service-connected chronic headaches.  Neither the Veteran nor his representative have argued that the VHA report is inadequate, and a review of the report reveals no inadequacies.  As discussed below, the specialist responded to each question and provided a complete rationale for the opinions based on a review of the available evidence and pertinent medical literature.  As such, the medical evidence of record is sufficient for a fair adjudication. 

For the foregoing reasons, the Board finds that the remand directives have been substantially completed.   See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a remand for further development would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

The Veteran seeks service connection for vertigo, dizziness, and loss of balance, which he believes resulted from a documented fall and head injury during service in July 1958.  The Veteran has been granted service connection for a scar on the right side of the scalp and for chronic headaches as a result of this incident.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, service treatment records do not document any complaints of vertigo, dizziness, or loss of balance, to include after the 1958 fall.  Further, the Veteran denied any dizziness or fainting spells at his separation examination in June 1960.  

The Veteran states that he was unconscious for a period when he fell, but no one was around, and he reported his fall and was sent by ambulance for treatment when he regained consciousness.  See, e.g., February 2006 claim.  During prior and current appeal proceedings, the Veteran has reported having dizzy spells since shortly after his 1958 in-service fall or shortly after separation from service in 1960.  The Veteran has also stated that he received VA and private treatment starting shortly after service, but he cannot remember exactly when or by which providers.  See, e.g., June 2009 hearing transcript.  In October 2009, the Veteran reported that he has suffered from dizziness since service, but it has progressed over the years.

In support of his claim, the Veteran has submitted two private medical opinions indicating that his claimed disability is due to his in-service head injury.  In a letter received in March 2002, Dr. J.R.C. opined that the Veteran suffered from Meniere's syndrome and headaches as a result of his in-service trauma to the parietal frontal region with open wound and loss of consciousness for several minutes.  Dr. J.R.C. was the Veteran's primary care physician, and his letterhead indicates that he practiced family medicine and specialized in general surgery.  

In a letter received in July 2002, Dr. R.A.C. noted the Veteran's fall on the bathroom floor with trauma to the head during service, which caused him to be disoriented and covered with blood, and required hospital treatment.  The Veteran reported developing vision problems, headaches, and dizziness after the fall, which were still present.  The Veteran further reported imbalance when walking, as well as a sensation of his head spinning when standing up.  The headaches were noted to occur mainly on the right side of the head.  Dr. R.A.C. opined that the Veteran's problems of chronic headaches, dizziness and imbalance are due to his in-service head trauma.  She reasoned that the incident and the beginning of some of the secondary symptoms are noted in the military records, and there are no physical findings or incidents in the Veteran's medical history to explain his present symptoms other than the head trauma.  Dr. R.A.C.'s letterhead indicates that she is a specialist in internal medicine.

In addition, the Veteran has been afforded two VA neurological examinations.  During a September 2002 VA neurological examination, the Veteran primarily complained of headaches along the frontal and biparietal area, described as throbbing with no nausea.  During a November 2009 VA neurological examination, the examiner was requested to offer an opinion as to whether any current vertigo and headaches disabilities were related to the Veteran's service, specifically the 1958 fall and head injury documented in service.  The Veteran again reported suffering trauma to the right side of the head and maxilla in 1958, with associated loss of consciousness of unknown duration.   However, this examiner also appeared to focus on headaches, with no discussion of vertigo.  As noted above, the Veteran has been granted service connection for chronic headaches.

The Veteran was also afforded VA audiological and ear disease examinations.  At a September 2002 VA audiological examination, he complained of episodic positional vertigo after the in-service head trauma.  This examiner did not offer an opinion as to the etiology of the condition.  

At a September 2002 VA ear disease examination, the Veteran reported having headaches, vertigo, and balance problems when he makes certain movements, as well as vision problems and decreased hearing in both ears.  The examiner noted that there was no evidence of vertigo episodes in the service treatment records, and no history of ear surgeries or infections.  The examiner indicated that the Veteran reported a change in balance during certain movements, which were "usually due to cardiovascular deficits."  The examiner noted that the Veteran described his condition as vertigo, but he did not report any nausea, vomiting, or spinning of the environment around him.  The examiner concluded that he could not explain the Veteran's symptoms as being due to the in-service trauma, reasoning that there was no documentation of symptoms after the injury and the Veteran's description was not compatible with true vertigo.  

The Veteran underwent another in VA ear disease examination November 2009.  That examiner noted that audiograms conducted in July 2003 and July 2009 both show bilateral sensorineural hearing loss from 2000 Hertz to 8000 Hertz, and a videonystagmography (VNG) conducted in December 2003 was reported as normal.  The examiner further found that there was no specific evidence for the Veteran having vertigo in the claims file.  During the examination, the Veteran reported recurrent dizziness since 1959 (not true vertigo), describing dizziness as loss of balance with occasional nausea.  The examiner noted regular military training, and no history of trauma to the ear, but trauma to the head during service.  No active ear disease was present.  The examiner opined that, as the Veteran had a normal VNG study, his claimed vertigo is not ear related.

Another VNG study was conducted at a December 2009 VA audiological examination.  The results were interpreted to show a normal study of the peripheral and central vestibular systems, with normal visual and positional tests, and normal response to bithermal caloric stimulation.  No other opinion was offered. 

The November 2009 VA ear disease examiner was subsequently requested to offer an addendum opinion as to whether any current vertigo, dizziness, or loss of balance is related to the Veteran's military service, to include the documented head trauma.  In an October 2010 addendum report, the examiner again noted that the Veteran's dizziness or vertigo, since 1959, is not of the true vertigo type by history.  The examiner also stated that the two private opinions submitted by the Veteran were different from his.  In particular, he noted that Dr. J.R.C. opined in March 2002 that the Veteran suffered from Meniere's syndrome as a result of head trauma.  The examiner indicated that he disagreed with this diagnosis, stating that Meniere's disease is caused by endolymphatic hydrops and not from head trauma.  He further stated that an audiogram with low frequency upsloping hearing loss of the neural type is typical of Meniere's, and most patients with Meniere's have a reduced response to stimulation with cold and warm water or air which is used in a VNG test.  The examiner stated that neither of these tests were requested.  However, he noted that two prior VNGs conducted by VA were reported as normal studies of the peripheral and central vestibular systems.  Accordingly, for these reasons and two normal VNGs, which was noted to be a very specific test, the examiner opined that the Veteran's claimed vertigo or dizziness is not ear-related.  The examiner noted that the Veteran is taking hypoglycemic medication for diabetes, and he opined that this may cause dizziness which may be confused with vertigo and imbalance if blood sugar gets very low.  

This examiner did not answer the question of whether the Veteran's claimed disability is related to service, to include his documented head trauma.  In addition, it is unclear whether he considered the results of previous audiological testing in determining that the Veteran does not have Meniere's syndrome.  Further, despite the examiner's statements of no evidence of true vertigo, there is some evidence of vertigo with spinning sensation in the Veteran's medical records.  For example, VA treatment records dated in July and December 2003 reflect reports of dizziness, or episodic positional vertigo, which the Veteran related to his in-service fall and head injury.  During a July 2003 audiological consult, he was noted to have a history of vertigo (spinning sensation described) while in the supine position and while getting up, with onset in 1960 and daily recurrence, as well as imbalance daily.  The Board notes that recent VA treatment records also reflect several medical problems, including diabetes and a heart condition or high blood pressure.  

Due to these unclear matters, the Board forwarded the entire claims file to a VHA neurologist for an opinion as to the nature and etiology of the Veteran's claimed disorder in August 2011.  In response, the specialist first opined that the Veteran does have true vertigo but does not have Meniere's syndrome.  Concerning the existence of vertigo, he reasoned that the Veteran complained of a spinning sensation when getting up from a supine position, such as during the July 2003 audiological consult.  He also summarized pertinent medical literature indicating that vertigo is a symptom of illusory movement such as spinning dizziness immediately after turning around rapidly several times, or a sense of swaying or tilting.  Concerning Meniere's syndrome, the specialist stated that he agrees with the explanation of the ear disease examiner in the November 2009 report.

Additionally, the VHA specialist opined that it is not at least as likely as not that the Veteran's claimed vertigo, dizziness, and loss of balance was incurred or aggravated as a result of any incident during service, specifically to include the documented fall and head trauma in July 1958.  The specialist reasoned that, if dizziness and loss of balance was a persisting problem since injury, there should be more documentation of a continued problem.  Also, the specialist would have expected a more severe injury at onset including such things as prolonged loss of consciousness, prolonged confusion, and neurological deficits.  On review of treatment records, the complaints of dizziness were few and separated by long periods of reportedly "feeling good."  The specialist noted that Drs. J.R.C. and R.A.C. did not substantiate the Veteran's claims of symptomatology other than from the history taken in 2002.  He also stated that Dr. R.A.C.'s July 2002 note stating that the Veteran's imbalance and vertigo limits activity appears to be contrary to the notes from primary care.  The specialist specifically referred to the military separation examination in the 1960s, years of no documented complaints, and documentation of no complaints and ability to exercise and walk, bike, or run on a regular basis several times a week in June 2001, January 2002, and April 2002.  

Finally, the specialist opined that it is not as least as likely as not that the claimed vertigo, dizziness and loss of balance is proximately due to or was aggravated beyond its normal progression as a result of the service-connected chronic headaches.  He stated that the rationale for this opinion was essentially the same as that provided for his answer to the previous question.

Considering all evidence of record, the Board finds that the Veteran is not entitled to service connection for vertigo, dizziness, and/or loss of balance.  While the Veteran believes that his current vertigo, dizziness, and loss of balance are due to his head trauma during service, which resulted in chronic headaches, he is not competent to testify as to a diagnosis or the etiology of such symptoms.  Rather, these questions require specialized knowledge, training, or experience, due to the complex nature of the neurological system, to include ear disease.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has considered the opinions of Drs. J.R.C. and R.A.C. that the Veteran's claimed symptoms or conditions are related to the documented head trauma during service (and the opinion of Dr. J.R.C. that the Veteran had the ear disease of Meniere's syndrome that was related to service).  The Board notes that these medical professionals are competent to express such opinions based on their general medical training and experience, as opposed to a lay witness.  However, the Board places little probative value on these opinions, as there is no indication that either of these individuals had expertise in ear disease or other neurological disorders.  

In contrast, the VA ear disease examiner (in a November 2009 initial report and October 2010 addendum report) opined that the Veteran's symptomatology is not ear related or due to Meniere's syndrome.  This was based on consideration of the lay and medical evidence of record, including but not limited to several normal VNG studies and audiological testing results, and expertise in that area of neurological disorder.  Rather, this examiner noted that the Veteran's complaints may be associated with low blood sugar associated with his medications for diabetes.  The VHA neurologist agreed with this examiner's conclusion that the Veteran does not have Meniere's syndrome, as well as with the reasoning expressed in the VA examiner's reports, as discussed above.  

Additionally, while the VHA specialist concluded that the Veteran does have vertigo, he disagreed with the opinions of Drs. J.R.C. and R.A.C. that such condition was related to military service.  This opinion was based on a review of all evidence of record, including but not limited to medical treatment during and after service, the Veteran's complaints of symptomatology over the years, and the previous VA and private medical opinions.  The Board notes that the VHA specialist relied, in part, on the lack of documented treatment for vertigo, dizziness, or loss of balance for many years after service, although the Veteran has claimed that he had treatment after service and such records were not available.  Lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the VHA specialist did not rely exclusively on the lack of documented treatment but, rather, also considered the severity of the injury during service and the documented symptomatology as contained in available treatment records.  As such, even considering the Veteran's complaints of symptoms after service, the VHA neurologist concluded that all of the evidence considered together does not establish that the current condition is related to any incident or injury during service, or to the service-connected chronic headaches.  

The Board places high probative value on the opinions provided by the VA neurological and ear disease examiners and, especially, by the VHA neurologist, as such opinions were based on consideration of all available lay and medical evidence and the application of expertise concerning ear disease and neurological disorders.  As such, the Board finds that the opinions of Drs. J.R.C. and R.A.C. are outweighed by the VA and VHA opinions, which indicate that the Veteran's claimed symptomatology or conditions were not incurred or aggravated by any incident or injury during service, or by the service-connected chronic headaches.

The preponderance of the evidence is against the Veteran's service connection claim.  Therefore, the benefit of the doubt doctrine is inapplicable and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for vertigo, dizziness, and loss of balance is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


